Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gausereide (2011/0008017).

As for claims 1, 11, and 12, Gausereide discloses a broadcast providing method implemented at an electronic device comprising processing circuitry, the broadcast providing method comprising: 
receiving, by the processing circuitry, a broadcast image (foreground image 138) from a broadcast server (advertiser creator 38; [0047], [0103]); and 
generating, by the processing circuitry, a final image by synthesizing (final output 144 – fig. 6b) the broadcast image (138) with a personalized background image (22 – fig. 6a) using a chroma key ([0029], [0031], [0044]), the personalized background image being personalized for a user of the electronic device ([0011], [0045], [0048]).  


receiving, by the processing circuitry, the personalized background image from a background providing server (final content creator 30) associated with a broadcast service, the broadcast service being provided by the broadcast server ([0008], [0029], [0045], [0092]).  

As for claims 3 and 14, Gausereide discloses comprising: 
receiving, by the processing circuitry, a selected image (22) from a background providing server as the personalized background image, the selected image being selected by the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server ([0043], [0045], [0092]).  

As for claims 4 and 15, Gausereide discloses further comprising: selecting, by the processing circuitry, a selected image stored in the electronic device as the personalized background image ([0031], [0109]).  

As for claims 5 and 16, Gausereide discloses further comprising: receiving, by the processing circuitry, a selected image from a background providing server as the personalized background image ([0047], [0103]), the selected image24Atty. Dkt. No.  corresponding to a condition set by the user of the electronic device ([0047], [0098], [0104]), and the background providing server being associated with a broadcast service provided by the broadcast server ([0008], [0029], [0045], [0092]).   

As for claims 6 and 17, Gausereide discloses further comprising: receiving, by the processing circuitry, a selected image from a background providing server as the personalized background image, the selected image corresponding to information related to the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server ([0008], [0029], [0045], [0092]).  


As for claims 7 and 18, Gausereide discloses further comprising: receiving, by the processing circuitry, a first user image and a second user image from a background providing server as the personalized background image, the first user image being associated with the user of the electronic device, the second user image being associated with another user specified based on information related to the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server (Users can upload images for others to see; [0025], [0034], [0045], [0049], [0101], [0104], [0108], [0109]).  

As for claim 8, Gausereide discloses wherein the background providing server is configured to acquire the first user image from the electronic device and the second user image from another electronic device of the other user; and the broadcast providing method further comprises receiving, by the processing circuitry, a combined image from the background providing server as the personalized background image, the 

As for claims 9 and 19, Gausereide discloses further comprising: receiving, by the processing circuitry, a selected image from a background providing server as the personalized background image, the selected image being determined based on a request from another user associated with the user of the electronic device, and the background providing server being associated with a broadcast service provided by the broadcast server ([0025], [0034], [0045], [0049], [0101], [0104], [0108], [0109])

As for claims 10 and 20, Gausereide discloses wherein the background providing server stores a plurality of background images including the personalized background image, each of the plurality of background images being associated with a respective targeting element; and the respective targeting element associated with the personalized background image corresponds to information related to the user of the electronic device ([0048], [0058], [0077]).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong (2020/0302646) discloses compositing two video streams using chroma key.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner




/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421